     Case 2:10-cr-00032 Document 120 Filed 03/22/21 Page 1 of 4 PageID #: 341



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                      CRIMINAL ACTION NO. 2:10-00032


LES VAN BUMPUS


            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On March 18, 2021, the United States of America

appeared by Kristin F. Scott, Assistant United States Attorney,

and the defendant, Les Van Bumpus, appeared in person and by his

counsel, L. Thompson Price, Esq., for a hearing on a petition

and amended petition, seeking revocation of supervised release,

submitted by United States Probation Officer Patrick M. Fidler.

The defendant commenced a forty-four (44) month term of

supervised release in this action on April 25, 2018, as more

fully set forth in the Supervised Release Revocation and

Judgment Order - Memorandum Opinion and Order entered by the

court on April 18, 2018.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:10-cr-00032 Document 120 Filed 03/22/21 Page 2 of 4 PageID #: 342




            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) on October 2, 2018, and on December 4, 2018, the

defendant submitted a urine specimen that tested positive for

marijuana, and the defendant admitted to using marijuana to the

probation officer; (2) the defendant violated state and local

law on May 14, 2019, in that the defendant committed the offense

of fleeing while driving an automobile under the influence in

Kanawha County, West Virginia; (3) the defendant violated

federal, state and local law on December 14, 2018, in that the

defendant committed the offense of prohibited person in

possession of a loaded, 9mm pistol found in his residence in

Kanawha County, West Virginia.       The court made the findings of

fact and conclusions of law set forth on the record of the

hearing and finds that the defendant has been convicted in the

Circuit Court of Kanawha County, West Virginia of the above

felony offense of fleeing while driving under the influence and

the above felony offense of prohibited person in possession of a

firearm, to which he was sentenced        on June 16, 2020, to 1 to 5

years imprisonment, and 5 years imprisonment, respectively, to


                                     2
  Case 2:10-cr-00032 Document 120 Filed 03/22/21 Page 3 of 4 PageID #: 343



run concurrently to each other; all as admitted on the record of

the hearing by the defendant as to (1), (2), (3), and (4), and

all as set forth in the petition and amended petition on

supervised release, and by the court’s findings on the record of

the hearing.



             And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


             And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period     of EIGHT (8) MONTHS, with no further term of supervised

release.


                                     3
  Case 2:10-cr-00032 Document 120 Filed 03/22/21 Page 4 of 4 PageID #: 344




          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                            DATED:       March 22, 2021




                                     4
